13-1943
         Lin v. Holder
                                                                                       BIA
                                                                               A087 481 027


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 14th day of April, two thousand fourteen.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                GERARD E. LYNCH,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _____________________________________
12
13       CHANG DONG LIN,
14                Petitioner,
15
16                       v.                                     13-1943
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Sandra Cheng, New York, NY.
24
25       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
26                                     General; Leslie McKay, Assistant
27                                     Director; Kelly J. Walls, Trial
28                                     Attorney, Office of Immigration
29                                     Litigation, United States Department
30                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Chang Dong Lin, a native and citizen of

 6   China, seeks review of an April 30, 2013, decision of the

 7   BIA denying his motion to reopen his removal proceedings.

 8   In re Chang Dong Lin, No. A087 481 027 (B.I.A. Apr. 30,

 9   2013).   We assume the parties’ familiarity with the

10   underlying facts and procedural history in this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.   See Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006) (per curiam).   An alien seeking to reopen

14   proceedings is required to file a motion to reopen no later

15   than 90 days after the date on which the final

16   administrative decision was rendered.   See 8 U.S.C.

17   § 1229a(c)(7)(C); 8 C.F.R. § 1003.2(c)(2).   There is no

18   dispute that Lin’s motion to reopen, filed in 2013, was

19   untimely because his order of removal became final in 2011.

20   See 8 U.S.C. § 1101(a)(47)(B)(I).   Lin contends, however,

21   that his conversion to Christianity in the United States and

22   the Chinese government’s awareness of his mailing of

23   materials relating to Christianity to his wife’s underground

                                    2
 1   church in China constitute materially changed country

 2   conditions excusing his motion from the applicable time

 3   limitation.

 4       We find that the BIA did not abuse its discretion in

 5   denying Lin’s motion for failure to demonstrate his prima

 6   facie eligibility for relief.       See Jian Hui Shao v. Mukasey,

 7   546 F.3d 138, 168 (2d Cir. 2008) (recognizing that an

 8   alien’s “ability to secure reopening depends on a

 9   demonstration of prima facie eligibility for [relief], which

10   means she must show a ‘realistic chance’ that she will be

11   able to obtain such relief” (citations omitted)).      The BIA

12   reasonably relied on the country conditions evidence

13   indicating that China currently allows the practice of

14   Christianity, notwithstanding isolated reports of harassment

15   of some underground church members, a finding that Lin does

16   not specifically challenge on appeal.       See Jian Xing Huang

17   v. INS, 421 F.3d 125, 128-29 (2d Cir. 2005) (holding that

18   absent solid support in the record for the petitioner’s

19   assertion that he would be persecuted, his fear was

20   “speculative at best”).   While Lin does challenge the BIA’s

21   consideration of the statements from his wife and her fellow

22   underground church members, the BIA did not err in according


                                     3
 1   this evidence diminished weight because it was from

 2   interested witnesses not subject to cross-examination and

 3   was not supported by any independent evidence.   See Matter

 4   of H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 215 (B.I.A. 2010)

 5   (rejecting letters from applicant’s relatives and friends

 6   because they were “interested witnesses not subject to

 7   cross-examination”), overruled in part on other grounds by

 8   Hui Lin Huang v. Holder, 677 F.3d 130 (2d Cir. 2012); see

 9   also Xiao Ji Chen v. United States Dep’t of Justice, 471

10 F.3d 315, 342 (2d Cir. 2006) (holding that the weight

11   accorded to evidence lies largely within the agency’s

12   discretion).

13       Because the BIA did not abuse its discretion in denying

14   Lin’s motion for failure to demonstrate his prima facie

15   eligibility for relief, we decline to consider his challenge

16   to the agency’s alternative finding that country conditions

17   had not materially changed.   See INS v. Bagamasbad, 429 U.S.
18   24, 25 (1976) (“As a general rule courts and agencies are

19   not required to make findings on issues the decision of

20   which is unnecessary to the results they reach.”).

21

22



                                   4
1       For the foregoing reasons, the petition for review is

2   DENIED.   As we have completed our review, the pending motion

3   for a stay of removal in this petition is DISMISSED as moot.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe, Clerk
6
7




                                  5